Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 44-45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 includes the limitation “wherein the second acute angle is less acute than the first acute angle” which is unclear since the term “acute” describes any angle greater than 0 degrees and less than 90 degrees. There are no varying degrees of acuteness; either an angle is acute, or it is not. As best understood in view of the specification, “less acute” is equivalent to “greater than” (see [0165] of spec. as filed 3/29/2022 - noting that included tip angle is described as 15, 30 or 60 degrees while “less acute” lead in angle is described as 20, 45, or 65 degrees; also note “first, smaller included angle” and “second larger lead in angle” in same paragraph) and therefore claim 34 is being treated as though it reads “wherein the second angle is greater than the first acute angle.  
Claim 44 contains the trademark/trade name “Bluetooth” (“…Bluetooth communication protocol.” in lines 3-4).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a source of a particular wireless protocol, accordingly, the identification/description is indefinite. For the purposes of claim interpretation, the claim is being treated as though “according to a Bluetooth communication protocol” has been removed from the claim. Claims 45 and 47 depend from claim 44 and are therefore also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-39, 41-45 and 47-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funderburk et al. (US 2004/0133164) in view of Speelman (US 3,517,670). Funderburk discloses an insertion assembly comprising an inserter comprising a sharp hub (354) coupled with a sharp (340), the sharp hub disposed in an interior of the inserter and configured to move from a proximal position to a distal position (figs. 21 to 23), wherein the sharp comprises a distal portion including a distal tip, and a spring (342; fig. 16-23) disposed in the interior of the inserter and configured to retract the sharp hub from the distal position towards a retracted position.  Funderburk fails to disclose that the sharp discloses a first set of distal edges and a second set of distal edges as claimed.
 Speelman discloses another sharp for piercing the skin of a user, the sharp comprising a distal portion including a distal tip (tip of 23; fig. 1, 2), a first set of distal edges (side edges of tip 23 distal of 25) and a second set of distal edges (side edges of tip 23 proximal of 25) proximal to the first set of distal edges and the distal tip. The first set of distal edges forms an included angle comprising a first acute angle (24; fig. 2) and wherein the second set of distal edges forms a lead-in angle (26; fig. 2), wherein the lead-in angle comprises a second acute angle (as clear from fig. 2) that is different than the first acute angle (see col. 3, ll. 24-42). Speelman discloses that such an arrangement eases initial penetration and minimizes pain to the patient while also stiffening the pointing portion to optimize cutting action (col. 3, ll. 24-42). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Funderburk to construct the distal portion of the sharp such that it has a distal tip, a first set of distal edges forming an included first acute angle and a second set of distal edges forming a second acute lead-in angle different from the first included angle as taught by Speelman in order to ease initial penetration and minimize pain to the patient while also stiffening the pointing portion to optimize cutting action.
Regarding claim 27, the sharp comprises a u-shaped cross-sectional area (see fig. 4b and 26a of Funderburk and fig. 1, 5, and 6 of Speelman).
Regarding claim 28, Funderburk teaches that the u-shaped cross-sectional area of the sharp may comprise a flat bottom portion as best shown in fig. 4b ([0063]). 
Regarding claim 29, the included angle is configured to facilitate piercing of skin by the distal tip (“eases initial penetration” according to Speelman; col. 3, ll. 24-42).
Regarding claim 30, the lead-in angle is configured to strengthen the distal tip (col. 3, ll. 24-42 of Speelman; lead-in angle stiffens the pointing portion).
Regarding claim 34, the second acute angle is greater than the first acute angle (col. 3, ll. 27-34 of Speelman; see 35 USC 112 2nd par. rejection above – as best understood in view of par. [0165] of spec. as filed 3/29/2022, “less acute” is being interpreted as “greater than”). 
Regarding claims 31-33, Speelman teaches that the lead-in angle is larger than the included angle in order to strengthen the tip and further discloses that the lead-in angle is greater than 20 degrees, but fails to expressly disclose that the lead-in angle is between 20 degrees and 45 degrees, is about 20 degrees, or is about 45 degrees. It would have been considered obvious to one of ordinary skill in the art to have further modified the prior art of Funderburk in view of Speelman to construct the sharp tip to have a lead-in angle of about 20 degrees, about 45 degrees, or between 20 and 45 degrees, because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Furthermore, applicant places no criticality on the claimed degrees noting only that “In some embodiments, the “lead in” angle may be about 20 degrees, about 45 degrees, or about 65 degrees” ([0165] of spec. as filed 3/29/2022). 
Regarding claim 35, the distal portion of the sharp comprises a pair of substantially parallel side walls (see fig. 26a of Funderburk and fig. 2, 4, and 6 of Speelman).
Regarding claim 36, the second set of distal edges (portion of tip 23 proximal of 25) is disposed between the first set of distal edges (portion of tip distal of 25) and pair of substantially parallel side walls (e.g., near 22; fig. 6 of Speelman; see also fig. 26a of Funderburk). 
Regarding claims 37-39, the distal portion of the sharp further comprises one or more rising edge portions (near end bevel; fig. 26A) forming a lead-out angle (i.e., angle of bevel formed near tip relative to longitudinal axis of tail 424 of sharp), wherein the lead-out angle is configured to facilitate separation of tissue by the one or more rising edge portions (e.g., due to the increasing cross-sectional dimension of the sharp as you move along the bevel).
Regarding claims 41 and 42, the limitations “wherein at least a portion of the sharp is formed through a die cutting process” and “wherein at least a portion of the sharp is subjected to grinding process” are considered product by process limitations, and therefore limiting only in so far as the final structure they necessitate. Because formation through a die cutting process and subjection to a grinding process are not considered to necessitate any specific final structure, and the sharp of Funderburk as modified in view of Speelman meets all of the structural limitations of claim 26, it meets this product-by-process limitation.
Regarding claim 43, the inserter further comprises a button (324; fig. 20) disposed on a top portion of the inserter, wherein the button is configured to be depressed, whereby the button comprises a plunger portion (e.g., stem 374 or arm 378).
Regarding claim 44, Funderburk further discloses an on body unit (312 and 330) comprising an on body unit housing (e.g., housing of transmitter 330), an analyte sensor (314), wherein a portion of the analyte sensor is configured to be inserted under the skin of a subject, and sensor electronics disposed in the on body unit housing ([0100]) and coupled with the analyte sensor, wherein the on body unit (e.g., the analyte sensor of the on body unit) is disposed in the interior of the inserter while the sharp hub is in the proximal position (fig. 21). It is noted that the claim does not, as currently worded, require that the entire on body unit is disposed in the interior of the inserter. Because at least a portion of the on body unit, i.e., the analyte sensor, is disposed in the interior of the inserter, it meets the broadest reasonable interpretation of this limitation. 
Regarding claim 45, Funderburk further discloses that the sensor electronics comprises one or more processors (“processing circuit”), memory (“data storage unit”), a power supply (“battery; [0007]) and wireless communication circuitry configured to communicate data indicative of an analyte level ([0100]; fig. 15). See 35 USC 112 2nd par. rejection above regarding the limitation “according to Bluetooth communication protocol”.
Regarding claim 47, Funderburk further discloses an adhesive portion (320; [0099]) configured to secure the on body unit to the skin of the subject.
Regarding claim 48, Funderburk further discloses a removable cap (e.g., 312) configured to be removed from a distal end of the inserter (figs. 13-15).
Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funderburk in view of Speelman as applied to claim 38 above and further in view of US 5,536,259). Funderburk in view of Speelman discloses the invention substantially as stated above including a lead-out angle formed by the rising edge portions of the beveled end of the sharp relative to the longitudinal axis of the sharp, but is silent on the exact degree of this angle. Utterberg discloses another tissue penetrating sharp having a beveled end and further discloses that the lead-out angle maybe between 10 and 30 degrees, and specifically discloses an angle of about 20 degrees, to form a sufficiently sharp tip to pierce tissue (see col. 1, ll. 60-65; col. 3, ll. 1-6). It would have been obvious to one of ordinary skill in the art to have modified Funderburk in view of Speelman to provide a lead-out angle of approximately 20 degrees in view of Utterberg’s teaching that a lead-out angle of 20 degrees is known and satisfactory for providing a sufficiently sharp tip on a beveled sharp, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 26, 29-34, 41-43, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 6,695,860) in view of Speelman. Regarding claim 26, Ward discloses an insertion assembly comprising an inserter comprising a sharp hub (unnumbered element that releasably receives pin 22, see examiner-annotated figure below) coupled with a sharp (14), the sharp hub disposed in an interior of the inserter and configured to move from a proximal position to a distal position (fig. 2 to fig. 4), wherein the sharp comprises a distal portion including a distal tip, and a spring (20) disposed in the interior of the inserter and configured to retract the sharp hub from the distal position towards a retracted position. 

    PNG
    media_image1.png
    413
    557
    media_image1.png
    Greyscale

Ward fails to disclose that the sharp discloses a first set of distal edges and a second set of distal edges as claimed.
 Speelman discloses another sharp for piercing the skin of a user, the sharp comprising a distal portion including a distal tip (tip of 23; fig. 1, 2), a first set of distal edges (side edges of tip 23 distal of 25) and a second set of distal edges (side edges of tip 23 proximal of 25) proximal to the first set of distal edges and the distal tip. The first set of distal edges forms an included angle comprising a first acute angle (24; fig. 2) and wherein the second set of distal edges forms a lead-in angle (26; fig. 2), wherein the lead-in angle comprises a second acute angle (as clear from fig. 2) that is different than the first acute angle (see col. 3, ll. 24-42). Speelman discloses that such an arrangement eases initial penetration and minimizes pain to the patient while also stiffening the pointing portion to optimize cutting action (col. 3, ll. 24-42). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ward to construct the distal portion of the sharp such that it has a distal tip, a first set of distal edges forming an included first acute angle and a second set of distal edges forming a second acute lead-in angle different from the first included angle as taught by Speelman in order to ease initial penetration and minimize pain to the patient while also stiffening the pointing portion to optimize cutting action. 
Regarding claim 29, the included angle is configured to facilitate piercing of skin by the distal tip (“eases initial penetration” according to Speelman; col. 3, ll. 24-42).
Regarding claim 30, the lead-in angle is configured to strengthen the distal tip (col. 3, ll. 24-42 of Speelman; lead-in angle stiffens the pointing portion).
Regarding claim 34, the second acute angle is greater than the first acute angle (col. 3, ll. 27-34 of Speelman; see 35 USC 112 2nd par. rejection above – as best understood in view of par. [0165] of spec. as filed 3/29/2022, “less acute” is being interpreted as “greater than”). 
Regarding claims 31-33, Speelman teaches that the lead-in angle is larger than the included angle in order to strengthen the tip and further discloses that the lead-in angle is greater than 20 degrees, but fails to expressly disclose that the lead-in angle is between 20 degrees and 45 degrees, is about 20 degrees, or is about 45 degrees. It would have been considered obvious to one of ordinary skill in the art to have further modified the prior art of Ward in view of Speelman to construct the sharp tip to have a lead-in angle of about 20 degrees, about 45 degrees, or between 20 and 45 degrees, because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Furthermore, applicant places no criticality on the claimed degrees noting only that “In some embodiments, the “lead in” angle may be about 20 degrees, about 45 degrees, or about 65 degrees” ([0165] of spec. as filed 3/29/2022). 
Regarding claims 41 and 42, the limitations “wherein at least a portion of the sharp is formed through a die cutting process” and “wherein at least a portion of the sharp is subjected to grinding process” are considered product by process limitations, and therefore limiting only in so far as the final structure they necessitate. Because formation through a die cutting process and subjection to a grinding process are not considered to necessitate any specific final structure, and the sharp of Ward as modified in view of Speelman meets all of the structural limitations of claim 26, it meets this product-by-process limitation.
Regarding claim 43, the inserter further comprises a button (30; fig. 2 and 4) disposed on a top portion of the inserter, wherein the button is configured to be depressed, whereby the button comprises a plunger portion (e.g., elongated portion the extends into inserter).
Regarding claim 46, after retraction of the sharp hub, at least a portion of the sharp is disposed within an inner circumference of the spring (see fig. 5 of Ward).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 7/29/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771